FOR PUBLICATION

ATTORNEY FOR APPELLANT:                         ATTORNEYS FOR APPELLEE:

VICTORIA L. BAILEY                              GREGORY F. ZOELLER
Marion County Public Defender Agency            Attorney General of Indiana
Indianapolis, Indiana
                                                RYAN D. JOHANNINGSMEIER
                                                Deputy Attorney General
                                                Indianapolis, Indiana

                                                                              FILED
                                                                         Sep 25 2012, 9:25 am


                               IN THE                                            CLERK
                                                                               of the supreme court,
                                                                               court of appeals and

                     COURT OF APPEALS OF INDIANA                                      tax court




R.W.,                                           )
                                                )
        Appellant-Defendant,                    )
                                                )
               vs.                              )        No. 49A02-1112-JV-1187
                                                )
STATE OF INDIANA,                               )
                                                )
        Appellee-Plaintiff.                     )


                     APPEAL FROM THE MARION SUPERIOR COURT
                          The Honorable Marilyn Moores, Judge
                         The Honorable Scott Stowers, Magistrate
                             Cause No. 49D09-1107-JD-1913


                                    September 25, 2012

                               OPINION - FOR PUBLICATION

FRIEDLANDER, Judge
       R.W. appeals the true finding that he committed an act that would constitute the

offense of Attempted Burglary,1 a class B felony, if committed by an adult. On appeal, R.W.

presents the following issue for review: Did the juvenile court err in admitting the taped

statement of a custodial interrogation of R.W.?

       We reverse and remand with instructions.

       The facts favorable to the true finding are that on July 20, 2011, Nikole White heard a

window break in the living room of her home. When she entered that room, she saw R.W.

reaching through a broken window attempting to lift that window, presumably so he could

enter the house. R.W. was a friend of White’s son and had stayed at their house “a lot.”

Transcript at 5. White asked R.W., “Are you gonna break in my house now?” Id. at 6.

R.W. fled from the scene. After R.W. left, White called the police and Indianapolis

Metropolitan Police Department (IMPD) Officer Christopher Dickerson responded. He

interviewed White, who related the details of the incident and identified R.W. as the intruder.

She also provided the officer with R.W.’s address.

       Officer Dickerson contacted IMPD Officer Seth Ferrell and asked him to locate R.W.

Officer Ferrell traveled to R.W.’s residence and knocked on the door. R.W. answered the

door out of breath and sweating. The officer asked R.W. if he knew why the officer was

there and R.W. responded, “Yes.” Id. at 26. Officer Ferrell contacted R.W.’s mother and

then transported R.W. to a roll call location for an interview with police. R.W.’s mother soon



1
  Ind. Code Ann. § 35-41-5-1 (West, Westlaw through legislation effective May 31, 2012) (attempt); Ind.
Code Ann. § 35-43-2-1 (West, Westlaw through legislation effective May 31, 2012) (burglary).

                                                  2
joined them. IMPD Detective Brice Adams talked to R.W. and his mother together. He read

a waiver-of-rights form (waiver form) to them and separately asked each whether they

understood the rights. They both indicated that they did. He then provided them with a copy

of the waiver form and left the room for several minutes, allowing them to converse

privately. When the officer returned, R.W. and his mother each signed the waiver form.

       Because it is relevant to the issue under review, we will describe the waiver form with

some particularity. The top half of the form constitutes an acknowledgement of the

advisement of rights and the bottom half of the form constitutes the actual waiver of rights.

On the top half, there is a line for the juvenile’s signature and below that a line for a parent’s

signature. The bottom half of the form, pertaining to the actual waiver of rights, also has

separate lines for the juvenile’s and parent’s signatures, and also has a line for a witness’s

signature. It appears that R.W. and his mother were either confused or misinformed about

how the form should be completed. With respect to the top half, on the line marked

“SIGNATURE”, presumably referring to the juvenile’s signature, R.W.’s mother printed her

name. The Exhibits at 6. Below that, on the line marked PARENT’S SIGNATURE”, R.W.’s

mother signed her name. Id. The lower portion of the form stated, in relevant part: “I, with

the consent of my parents, expressly waive the above rights and will answer any questions

asked of me by the officer.” Id. In the line denominated, “SIGNATURE”, R.W. printed his

name. Id. Below that, in the line denominated, “PARENT’S SIGNATURE”, R.W. signed

his name. Id.

       In the ensuing recorded interview, R.W. admitted that he attempted to break into


                                                3
White’s house in order to steal X-box games. The State filed a delinquency petition in

conjunction with this incident alleging that R.W. had committed acts that would constitute

the offenses of burglary as a class B felony and criminal mischief as a class B misdemeanor

if committed by an adult. Following a hearing, the juvenile court entered a true finding that

R.W. had committed an act that would constitute the offense of attempted burglary if

committed by an adult.

       At the fact-finding hearing, the State sought to introduce R.W.’s statements made

during the taped interview, including the confession described above. R.W. objected on

grounds that he “was not asked individually [] as to each individual right if he actually

understood the consequences of giving those up nor was his mother [] asked.” Id. at 34. On

appeal, R.W. challenges the admissibility of the confession, but on a different ground than he

asserted at the hearing. On appeal, he claims the confession is inadmissible because the

lower portion of the waiver form does not contain R.W.’s mother’s signature, and, in view of

the fact that there is no other evidence reflecting R.W.’s mother’s waiver of R.W.’s rights,

the evidence is insufficient to prove a knowing waiver on his mother’s part.

       Ind. Code Ann. § 31-32-5-1 (West, Westlaw through legislation effective May 31,

2012) codifies the protections afforded to juveniles with respect to the waiver of

constitutional rights. For unemancipated minors such as R.W., it provides that the rights can

be waived by a parent if “(A) that person knowingly and voluntarily waives the right; (B) that

person has no interest adverse to the child; (C) meaningful consultation has occurred between

that person and the child; and (D) the child knowingly and voluntarily joins with the


                                              4
waiver[.]” I.C. § 31-32-5-1(2). The State bears the burden of proving beyond a reasonable

doubt that the juvenile received all of the protections of this provision “and that both the

juvenile and his or her parent knowingly, intelligently, and voluntarily waived the juvenile’s

rights[.]” D.M. v. State, 949 N.E.2d 327, 334 (Ind. 2011).

       R.W. acknowledges that he objected to the admission of the confession on different

grounds at trial than he does upon appeal. It is well-settled that a defendant may not raise

one ground for objection at trial and argue a different ground on appeal. Howard v. State,

818 N.E.2d 469 (Ind. Ct. App. 2004), trans. denied. The failure to raise an issue at trial

waives the issue on appeal. Id. Therefore, because R.W. did not object to the admission of

the recorded statement on the grounds he now asserts on appeal, he has waived this issue for

appellate review. See id.

       R.W. attempts to circumvent waiver by arguing that the admission of the confession

constituted fundamental error. See Wilson v. State, 931 N.E.2d 914 (Ind. Ct. App. 2010),

trans. denied. “The ‘fundamental error’ exception is extremely narrow, and applies only

when the error constitutes a blatant violation of basic principles, the harm or potential for

harm is substantial, and the resulting error denies the defendant fundamental due process.”

Mathews v. State, 849 N.E.2d 578, 587 (Ind. 2006). In other words, fundamental error is

defined as an error so prejudicial to the rights of a defendant that a fair trial is rendered

impossible. Mathews v. State, 849 N.E.2d 578.

       In the context of juvenile delinquency proceedings, our Supreme Court has stated that

“[w]ritten waiver forms are not required to satisfy the constitutional demands of Miranda or


                                              5
the statutory requirements of [I.C. §] 31–32–5–1, but they are particularly strong evidence.”

D.M. v. State, 949 N.E.2d at 343. Moreover, when used, “they should be clear and

unequivocal.” Id. In the present case, only Mother signed the top half of the waiver form

pertaining to the acknowledgment of the advisement of R.W.’s rights, but only R.W. signed

the bottom half, which is the portion of the waiver form that conveys the actual waiver of the

rights. Based upon the way the form was completed, one may speculate as to how it came to

pass that only one signed the top half and only the other signed the bottom half. Such

speculation, however, cannot cure the fatal flaw in the document, i.e., that R.W.’s mother’s

signature does not appear on the line denominated “PARENT’S SIGNATURE”, signifying

that Mother acceded to the waiver of R.W.’s constitutional rights. Thus, we must look

elsewhere to find evidence that Mother consented to the waiver. Mother did not testify at the

denial hearing. Detective Brice Adams, the IMPD officer who advised Mother and R.W. of

his rights and presented them with the waiver form, and who conducted R.W.’s questioning,

offered no testimony on the subject of Mother’s consent to waiver. The videotape itself is

similarly unhelpful. In short, we find no evidence indicating that Mother consented to the

waiver of R.W.’s rights. Absent a valid waiver of rights, it was error to admit R.W.’s

confession.

       Having determined that the juvenile court erred in admitting the confession, we must

now determine whether that error was fundamental. We note that statements obtained in

violation of Miranda and erroneously admitted at trial or, in this case, a denial hearing, are

subject to harmless error analysis. See Morales v. State, 749 N.E.2d 1260 (Ind. Ct. App.


                                              6
2001). “The improper admission of evidence is harmless error when the conviction [or, in a

juvenile case, true finding] is supported by substantial independent evidence of guilt which

satisfies the reviewing court that there is no substantial likelihood the challenged evidence

contributed to the conviction [or true finding].” Id. at 1267.

       The court entered a true finding that R.W. committed acts that would constitute the

offense of attempted burglary if committed by an adult. “A person attempts to commit a

crime when, acting with the culpability required for commission of the crime, he engages in

conduct that constitutes a substantial step toward commission of the crime.” I.C. § 35-41-5-

1. “Burglary is the breaking and entering of the building or structure of another person with

the intent to commit a specific felony therein.” Baker v. State, 968 N.E.2d 227, 229 (Ind.

2012). White testified that when she heard a living room window break in her house, she

immediately went into the living room, where she saw R.W., whom she knew well, standing

at the broken window and reaching through it “trying to lift it up.” Transcript at 7. This

evidence was sufficient to establish the elements of attempted breaking and entry. The

evidence pertaining to the element of intent to commit a felony once inside the house,

however, is problematic.

       As our Supreme Court has observed,

       “[b]urglars rarely announce their intentions at the moment of entry,” [Gilliam
       v. State, 508 N.E.2d 1270, 1271 (Ind. 1987)], and indeed many times there is
       no one around to hear them even if they were to do so. Hence, a burglar’s
       intent to commit a specific felony at the time of the breaking and entering
       “may be inferred from the circumstances.” Id.

Baker v. State, 968 N.E.2d at 229-30. In the present case, R.W.’s erroneously admitted


                                              7
confession constituted the only evidence presented at the hearing concerning his intent upon

entering White’s home, i.e., that he intended to take X-box games. Except for the confession,

the evidence does not permit any inference whatsoever with respect to what R.W. intended to

do after entering White’s home. The mere fact that R.W. broke a window and attempted to

enter the home is not enough. See, e.g., Baker v. State, 853 N.E.2d at 230 (“[p]ermitting the

felonious intent element to be inferred from the inference of breaking and entering would

render the intent element meaningless and read it out of the statute”). This compels the

conclusion that the error in admitting the confession contributed to the true finding with

respect to the attempted burglary allegation and therefore clearly is not harmless.

Accordingly, we conclude that the trial court committed fundamental error in admitting

R.W.’s videotaped confession and the true finding must be reversed.

       This, however, does not end the matter. “Where the State cannot establish intent to

commit a particular underlying felony, criminal trespass is the appropriate charge.” Id.

Freshwater v. State, 853 N.E.2d 941, 942 (Ind. 2006). In the present proceeding, in addition

to the allegation of burglary, R.W. was also alleged to have committed acts that would

constitute the crime of criminal mischief as a class B misdemeanor if committed by an adult.

Following the fact-finding hearing, the court took the matter under advisement. When the

court reconvened to rule upon the delinquency petition, it made the following comments:

       [s]um it up on whether or not the evidence on the record met the statutory
       definition of the act as charged, specifically Count 1 Burglary after the
       contemplation, I have concluded … there is sufficient evidence to support an
       attempt, which in an included offense. There will be a TRUE FINDING as to
       Count 1, the included offense of Attempted Burglary, a Class B Felony if
       committed by an adult. Count 2, Criminal Mischief, I think the evidence was

                                             8
       supported but (inaudible) Count 1, um also supports Count 2; so noting there is
       evidence to support Count 2[,] under merger, I find a NOT TRUE finding as to
       Count 2.

Transcript at 56-57. The order relating to the court’s determination concerning the criminal

mischief allegation stated: “Count 2 – Criminal Mischief (I.C. 35-43-1-2MB), a Charge class

B Misdemeanor; NOT TRUE, by reason of merger into count one.” Appellant’s Appendix at

49. The court’s comments clearly reflect that it found the criminal-mischief allegation to be

true but, presumably for double-jeopardy purposes, the juvenile court elected not to enter a

true finding on that count, and instead “merged” the criminal mischief count with the

burglary count.

       In Carter v. State, 750 N.E.2d 778 (Ind. 2001), the defendant was found guilty of

three alcohol-related driving offenses: Count 1, operating a vehicle with at least ten-

hundredths percent (0.10%) of alcohol by weight in grams in one hundred (100) milliliters of

the person’s blood, a class C misdemeanor; Count 2, operating a vehicle while intoxicated, a

class A misdemeanor; and Count 3, operating a vehicle while intoxicated with a previous

conviction of operating while intoxicated within the five immediately preceding years, a class

D felony. The verdicts on Counts 1 and 2 stemmed from a jury trial. After those verdicts

were announced, the defendant waived his right to jury trial and Count 3 was tried by the

bench. The court found the defendant guilty of Count 3. For double jeopardy reasons, the

trial court entered judgment of conviction only upon Count 3.

       Upon direct appeal, this court remanded with instructions to vacate what it referred to




                                              9
as “convictions” on Counts 1 and 2.2 Carter v. State, 734 N.E.2d 600, 605 (Ind. Ct. App.

2000) vacated, 750 N.E.2d 778. Our Supreme Court reversed the order to vacate the guilty

verdicts on Counts 1 and 2, deeming it “unnecessary” to do so. Carter v. State, 750 N.E.2d

at 778. Among other things, the Court noted that it may do more harm than good to vacate a

jury verdict not reduced to judgment, especially if the greater offense is reversed “for reasons

specific to the incremental elements between the greater and a lesser included offense.” Id. at

n.9. This, of course, refers to the prospect of reinstating the lesser offense upon reversal of

the greater offense. In Carter, the Court specifically mentioned entering judgment upon a

guilty verdict not reduced to judgment by the court, but in so doing indicated that even a

vacated guilty verdict could be reinstated, citing Taflinger v. State, 698 N.E.2d 325 (Ind. Ct.

App. 1998).

        In Taflinger, the defendant was found guilty of attempted murder and neglect of a

dependent. Citing double jeopardy concerns, the trial court entered judgment of conviction

only on the attempted murder count. The State then moved to dismiss the neglect conviction

rather than merge it with the attempted murder conviction. The trial court granted that

motion. Later, this court reversed the attempted murder conviction on grounds of

instructional error. Upon remand, there was no attempt to retry the defendant for attempted

murder. Rather, the State filed an information charging the defendant with neglect of a

dependent. Thereafter, the State filed a motion to reinstate the previously dismissed neglect



2
  In fact, the record in that case reflected that these were guilty verdicts rendered by the jury, but it appears
judgment of conviction was not entered upon those verdicts.

                                                       10
conviction, which the trial court granted. The defendant appealed, contending “the trial court

violated the prohibition against double jeopardy by imposing sentence on a verdict that had

been previously dismissed.” Id. at 326. This court identified the primary purpose of the

Double Jeopardy Clause as addressing the threat of multiple prosecutions, i.e., to prevent

multiple trials for the same allegedly criminal conduct. The court cited the following

rationale from United States v. Wilson, 420 U.S. 332 (1975):

       The underlying idea ... is that the State with all its resources and power should
       not be allowed to make repeated attempts to convict an individual for an
       alleged offense, thereby subjecting him to embarrassment, expense and ordeal
       and compelling him to live in a continuing state of anxiety and insecurity, as
       well as enhancing the possibility that even though innocent he may be found
       guilty.

Taflinger v. State, 698 N.E.2d at 327–28 (quoting State v. Monticello Developers, Inc., 527

N.E.2d 1111, 1112 (Ind. 1988)). This concern would not be implicated by the reinstatement

of a verdict or conviction that was vacated because it was a lesser included offense and

judgment of conviction was entered on the greater offense. Rather, the defendant was merely

resentenced on a jury verdict that had been previously dismissed. The court explained:

       By reinstating the jury’s verdict of guilty and sentencing [the defendant]
       accordingly, the trial court was not affording the State another opportunity to
       prove its case. The State had already convicted [the defendant] in a jury trial of
       neglect of a dependent child causing serious bodily injury. He was merely
       resentenced on a jury verdict that had been previously dismissed. Because [the
       defendant] was not threatened with nor subject to a reprosecution there was no
       double jeopardy bar.

Id. at 328.

       We understand that juvenile proceedings are civil in nature and that an act of juvenile

delinquency is not a crime. See J.V. v. State, 766 N.E.2d 412 (Ind. Ct. App. 2002).

                                              11
Nevertheless, generally speaking, we see no reason to regard a true finding as fundamentally

different from a guilty verdict for purposes of the principles discussed and summarized above

in Carter and Taflinger.

       In the present case, the juvenile court entered a “not true” finding with respect to the

criminal mischief allegation under Count 2, but not upon the basis that it found the evidence

supporting that allegation to be lacking in some regard. In fact, we think it mischaracterizes

the juvenile court’s finding on this count to focus simply upon the court’s use of the phrase

“not true” when ruling on that count. The court explicitly found the allegation of criminal

mischief to be true in that the evidence established all of the elements thereof, but it explicitly

“merged” that count with the burglary allegation and entered a true finding only upon the

latter. Therefore, preferring substance over form, we interpret the juvenile court’s comments

and order as reflecting that the allegation of delinquency contained in Count 2 was

established, but merged. We have vacated the true finding with respect to burglary upon our

conclusion that the only element differentiating the two, i.e., the intent to commit a felony,

was not supported by sufficient admissible evidence. As indicated, there was sufficient

evidence to establish the remaining elements of burglary, which also constitute every element

of the offense of criminal mischief. See Freshwater v. State, 853 N.E.2d 941. Therefore,

consistent with the rationale espoused in Carter and Taflinger, as discussed above, we

remand with instructions to reinstate the true finding on Count 2.

       In summary, we conclude that the juvenile court committed fundamental error in

admitting R.W.’s videotaped confession, which constituted the only evidence of the element


                                                12
of intent to commit a felony with respect to the allegation of burglary under Count 1.

Therefore, the true finding under Count 1 must be reversed. We affirm the juvenile court’s

finding that the State’s evidence established the allegation in Count 2 that R.W. committed

acts that would constitute the offense of criminal mischief. Further, because we reversed the

true finding on Count 1, with which the finding in Count 2 was “merged”, we remand with

instructions to enter a true finding with respect to the merged Count 2.

       Judgment reversed and remanded with instructions.

MAY, J., and BARNES, J., concur.




                                             13